71 Ill. App. 2d 432 (1966)
218 N.E.2d 106
Golda Atherton, Plaintiff-Appellant,
v.
City of Champaign, a Municipal Corporation, and American Casualty Company of Reading, Pennsylvania, a Corporation, and H.R. Bresee, d/b/a Midwest Adjustment Company, and John Curtis, Defendants-Appellees.
Gen. No. 10,644.
Illinois Appellate Court  Fourth District.
June 6, 1966.
*433 Mort A. Segall, of Champaign, for appellant.
Reno, O'Byrne & Kepley, of Champaign (Vance I. Kepley, of counsel), for appellees, American Casualty Company and City of Champaign; Albert Tuxhorn and T.G. Knappengerger, Jr., of Champaign, for appellee, City of Champaign.
(Abstract of Decision.)
Opinion by JUSTICE CRAVEN.
Affirmed in part and reversed in part and remanded with directions.
Not to be published in full.